   Case 2:15-cr-00019-RJJ ECF No. 63, PageID.171 Filed 12/22/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                    Case No. 2:15-cr-19

                   Plaintiff,                Hon. Robert J. Jonker
                                             Chief U.S. District Judge
      v.

JORDAN THOMAS EKDAHL,

                   Defendants.
                                         /

                           ORDER FOR DETENTION

      Defendant appeared before the undersigned on December 22, 2020 for an

initial appearance on a Petition for Warrant for Offender Under Supervision (ECF

No. 57).

      Defendant was advised of his rights and the violations, as required by Fed. R.

Crim. P. 32.1.

      Defendant waived detention hearing at this time.

      IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.

      IT IS SO ORDERED.


Dated: December 23, 2020                /s/ Maarten Vermaat
                                      MAARTEN VERMAAT
                                      U.S. MAGISTRATE JUDGE
